In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-347 CV

____________________


IN RE JANE WARREN




Original Proceeding



MEMORANDUM OPINION
	The underlying litigation is a will contest currently on appeal to this Court in Appeal
No. 09-05-030 CV, In re Estate of Terry K. Arndt.  In the course of a dependent
administration of the estate, the trial court ordered the sale of certain real property
belonging to the estate.  On motion of the administrator, the trial court signed an order
cancelling a notice of lis pendens previously filed by the relator, Jane Warren. The relator
contends the trial court lacked the legal authority to cancel a notice of lis pendens while
the will contest was on appeal. The real party in interest contends title to the real property
is not at issue because the notice of lis pendens recites that the real property is owned by
the estate.
	Mandamus will lie to protect the jurisdiction of the appellate court.  See Tex. Gov't
Code Ann. § 22.221 (Vernon 2004).  The appellate court may issue temporary orders
pending action on the merits of the petition.  Tex. R. App. P. 52.10.  In this case,
however, the relator has not established that the trial court lacked jurisdiction over the
proceeding at issue.  We do not find that the writ is necessary to protect our jurisdiction
in the appeal.  Accordingly, the motion for emergency relief and the petition for writ of
mandamus are denied.
	WRIT DENIED.
										PER CURIAM
Opinion Delivered August 4, 2005 
Before Gaultney, Kreger and Horton, JJ.